                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 JEREMY HUFFMAN, SR.,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:19-CV-169-JD-MGG

 ST. JOSEPH COUNTY JAIL, et al.,

                      Defendants.

                                          ORDER

       Jeremy Huffman, Sr., a prisoner without a lawyer, filed an unsigned complaint

against St. Joseph County Jail and thirteen other defendants. However, Federal Rule of

Civil Procedure 11(a) requires that all filings be signed.

       For these reasons, the court:

       (1) DENIES the complaint with leave to refile (ECF 1);

     (2) DIRECTS the clerk to place this cause number on a blank Prisoner Complaint
(INND Rev. 8/16) and send it to Jeremy Huffman, Sr.;

     (3) GRANTS Jeremy Huffman, Sr., until April 22, 2019, to file an amended
complaint on that form; and

      (4) CAUTIONS Jeremy Huffman, Sr., that if he does not respond by that
deadline, this case may be dismissed without further notice.

       SO ORDERED on March 25, 2019

                                                      /s/ JON E. DEGUILIO
                                                  JUDGE
                                                  UNITED STATES DISTRICT COURT
